SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

129
CAF 14-01589
PRESENT: WHALEN, P.J., PERADOTTO, CARNI, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF KELLY A. LANGDON,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

DANIEL J. LANGDON, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF
COUNSEL), FOR RESPONDENT-APPELLANT.


     Appeal from an order of the Family Court, Wyoming County
(Terrence M. Parker, A.J.), entered July 17, 2014 in a proceeding
pursuant to Family Court Act article 8. The order, among other
things, directed respondent to refrain from harassing petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs and the petition is
dismissed.

     Same memorandum as in Matter of Langdon v Langdon ([appeal No. 1]
___ AD3d ___ [Mar. 18, 2016]).




Entered:    March 18, 2016                      Frances E. Cafarell
                                                Clerk of the Court